Citation Nr: 0616352	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative disc disease at L4-L5 prior to 
January 23, 2002.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected degenerative disc disease at L4-L5 for the 
period of time from January 23, 2002 to September 19, 2002.

3.  Entitlement to a rating in excess of 60 percent for 
service-connected degenerative disc disease at L4-L5 for the 
period of time subsequent to September 19, 2002.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1984 
to February 1985 and from May 1994 to September 1998.  In 
August 2004, the Board of Veterans' Appeals (Board) remanded 
this case to the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas for 
additional development.  


FINDINGS OF FACT

1.  The medical evidence shows no more than moderate 
recurring attacks of intervertebral disc syndrome or moderate 
limitation of motion prior to January 23, 2002.

2.  The medical evidence shows no more than severe recurring 
attacks of intervertebral disc syndrome, with intermittent 
relief, from January 23, 2002 to September 19, 2002.

3.  The evidence after September 19, 2002 does not show 
unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease at L4-L5 (low back disability) 
prior to January 23, 2002 have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5295 (2001).

2.  The criteria for an evaluation in excess of 40 percent 
for low back disability from January 23, 2002 to September 
19, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5295 
(2002).

3.  The criteria for an evaluation in excess of 60 percent 
for low back disability beginning September 19, 2002 have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and assistance provisions of 
the VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, in this case, notice was provided 
later in the appeal process.  The Court's decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these circumstances.  
Nevertheless, in September 2004, the M&ROC sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to increased ratings for his service-
connected low back disability.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get additional evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  No private medical records were 
subsequently added to the claims file.

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to 
his claims.  38 C.F.R. § 3.159(b)(1).  The September 2004 
letter stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the September 2003 Statement of the Case.  It 
is clear from these documents that the RO was asking for 
any records related to the veteran's claims.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence 
has been fulfilled.  There is no indication that 
additional relevant evidence exists, and the veteran has 
not pointed to any additional information that needs to be 
added to his VA claims folder with respect to the issues 
decided herein.

The Board notes that the veteran was provided information in 
March 2006 on disability ratings and effective dates.  
However, since the veteran's claims are being denied, no 
change in a disability rating or effective date will be 
assigned.  Consequently, there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are multiple examination and treatment reports on file, 
including VA examination reports dated in September 2002 and 
October 2004.  The Board concludes that there is sufficient 
medical evidence on file on which to make a decision on the 
issues addressed herein.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the veteran's 
cervical spine disability, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Schedular Criteria

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003 (2005).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

During the course of this appeal, regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000).

The RO addressed, in a September 2003 Statement of the Case, 
the veteran's claim for increase under the criteria effective 
prior to September 23, 2002 and the criteria effective 
September 23, 2002.  The criteria effective beginning 
September 26, 2003 was addressed in a February 2005 
Supplemental Statement of the Case.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003, under Diagnostic Code 5243.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Codes 5243, 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Codes 5243, 5293 (2003-2004).

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. 

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. 

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; and a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2005).

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, Diagnostic Code 5292, for 
limitation of motion of the lumbar spine, provided a 10 
percent rating when limitation of motion was slight, a 20 
percent rating when moderate, and a 40 percent rating when 
severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Analysis
Entitlement To An Evaluation In Excess of 20 Percent For Low 
Back Disability Prior To January 23, 2002

To warrant an evaluation in excess of 20 percent for 
intervertebral disc syndrome or loss of motion prior to 
January 23, 2002, there would need to be evidence of severe 
disc syndrome involving recurring attacks, with intermittent 
relief, or severe limitation of motion of the lumbar spine.  
However, the evidence does not show more than moderate disc 
syndrome with recurring attacks or more than moderate 
limitation of motion.  

The most recent medical evidence prior to January 2002 was in 
December 1998, at which time there was no spasm or specific 
sensory finding, and flexion of the spine was to 70 degrees.  
When seen on January 8, 2002, the veteran complained of 
intermittent back pain that was lasting longer than usual and 
sometimes radiated to the left thigh.  There was no lower 
extremity numbness or weakness.  Although the veteran 
complained on January 16, 2002 that he was never pain free, 
there was normal strength in the lower extremities without 
loss of motion or muscle atrophy.  Sensory examination was 
noted to be mixed, but deep tendon reflexes were 2/2, ankle 
jerks were present, and straight leg raising was normal.  The 
diagnosis on January 16, 2002 was minimal degenerative 
changes of the lower lumbar spine.     

The Board would also note that a rating in excess of 20 
percent is not warranted under DiagnosticCode 5295 for 
lumbosacral strain because there is no evidence of the 
symptomatology indicative of severe strain, such as listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, or 
abnormal mobility on forced motion.

Consequently, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent prior to 
January 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).

The Board has considered whether another diagnostic code is 
"more appropriate" than the ones considered above to rate the 
veteran's service-connected low back disorder.  See Tedeschi, 
7 Vet. App. at 414.  There is, however, no evidence of 
vertebral fracture or ankylosis in the medical evidence prior 
to January 23, 2002.  April 2003.  Consequently, a rating in 
excess of 20 percent is not warranted under another 
diagnostic code prior to January 23, 2002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289 (2001).

Entitlement To An Evaluation In Excess Of 40 Percent For Low 
Back Disability From January 23, 2002 To September 19, 2002 

A 40 percent evaluation for service-connected low back 
disability was assigned effective from January 23, 2002 to 
September 19, 2002.  The Board would note that 40 percent is 
the maximum schedular rating provided in the rating schedule 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine and under Diagnostic Code 5295 for lumbosacral 
strain.  To warrant an evaluation in excess of 40 percent 
during this period under Diagnostic Code 5293, for 
intervertebral disc syndrome, there must be evidence of 
pronounced intervertebral disc syndrome with significant 
neurological symptomatology and little intermittent relief.  

Despite the veteran's complaints of significant disability 
during the period from January 23, 2002 to September 19, 
2002, an electromyogram (EMG) in July 2002 did not show any 
evidence of radiculopathy.  The veteran complained on VA 
examination on September 7, 2002 of constant back pain with 
occasional radiation and some numbness and tingling in the 
left lower extremity.  Examination in September 2002 did not 
reveal any back spasm or neurological abnormality.  The 
veteran was able to forward flex the lumbar spine to 75 
degrees before the onset of pain; extention beyond neutral 
caused pain.  Consequently, as the disability picture for the 
veteran's service-connected low back disability does not more 
nearly approximate the symptomatology indicative of 
pronounced intervertebral disc syndrome during the period 
from January 23, 2002 to September 19, 2002, and no other 
diagnostic code is more appropriate, a preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
service-connected low back disability.
Entitlement To An Evaluation In Excess Of 60 Percent For Low 
Back Disability Beginning September 19, 2002 

A 60 percent evaluation for the veteran's service-connected 
low back disability was assigned effective September 19, 
2002.  The Board would note that, prior to September 26, 
2003, a 60 percent evaluation was the maximum rating provided 
in the rating schedule under Diagnostic Code 5293 for 
intervertebral disc syndrome and is more than the maximum 
provided for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 and for lumbosacral strain under 
Diagnostic Code 5295.  To warrant an evaluation in excess of 
60 percent under the rating schedule prior to September 26, 
2003, there would need to be evidence of ankylosis of the 
spine at an unfavorable angle.  See 38 C.F.R. § 4.7, 
Diagnostic Code 5286 (2002).  However, because the medical 
evidence does not show ankylosis of the spine, an increased 
evaluation for service-connected low back disability is not 
warranted under the rating schedule.  Under the rating 
criteria effective September 26, 2003, the only rating 
greater than 60 percent assigned for back disability is a 100 
percent evaluation assigned for unfavorable ankylosis of the 
entire spine.  It was noted on VA examination in October 2004 
that the veteran did not have ankylosis.  Consequently, a 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for service-connected low back 
disability beginning September 19, 2002.

The Board must also determine whether a higher evaluation can 
be assigned for the veteran's low back disability by 
providing separate evaluations for the chronic orthopedic and 
neurologic manifestations of the disability, as allowed under 
the regulations effective beginning September 23, 2002, at 
which time the veteran was assigned a 60 percent evaluation.  
The Board concludes that an evaluation higher than 60 percent 
cannot be assigned because the orthopedic findings on VA 
examinations in September 2002 and October 2004 do not 
warrant more than a 20 percent rating for limitation of 
motion of the lumbar spine, as flexion was to 75 degrees in 
September 2002 and to 60 degrees in October 2004; and the 
neurologic manifestations due to service-connected back 
disability are no more than moderate, which warrants a 20 
percent rating, because it was noted in September 2002 that 
neurologic examination was normal and it was reported in 
October 2004 that straight leg raising was negative, deep 
tendon reflexes were 2+, and there was no lower extremity 
weakness.  

Conclusion

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Prior to the September 26, 2003 revision, a rating based on 
limitation of motion of the lumbar spine was available under 
38 C.F.R. Section 4.71a, Diagnostic Code 5292.  The current 
criteria also include ratings based on limitation of motion.  
However, a 40 percent evaluation was the maximum schedular 
evaluation for limitation of motion under Diagnostic Code 
5292, and it is the maximum under the current criteria absent 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion and a higher rating requires 
ankylosis, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable).  Consequently, DeLuca is 
inapplicable to whether an increased rating is warranted in 
this case beginning January 23, 2002, the effective date of 
the 40 percent rating.  The Board also concludes that a 
higher rating is not warranted under DeLuca prior to January 
23, 2002 because the evidence does not show functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint.  In fact, as noted above, examination on 
January 16, 2002 revealed normal strength in the lower 
extremities without loss of motion or muscle atrophy; and 
degenerative changes of the lower lumbar spine were reported 
to be minimal.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this regard, the schedular evaluations in this case are 
not inadequate prior to the M&ROC's grant in September 2003, 
effective September 19, 2002, of a total disability rating 
based on individual unemployability due to service-connected 
disability.  Ratings in excess of those assigned are provided 
for certain manifestations of the veteran's lumbar spine 
disorder, such as more severe intervertebral disc syndrome or 
additional limitation of motion, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Additionally, the veteran has not been hospitalized 
for his service-connected low back disability.  The Board 
accordingly finds that the disability picture for the 
veteran's low back disability prior to September 19, 2002 is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards.  
Therefore, the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for 
service-connected low back disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent for low back disability 
prior to January 23, 2002 is denied.  

An evaluation in excess of 40 percent for low back disability 
from January 23, 2002 to September 19, 2002 is denied.  

An evaluation in excess of 60 percent for low back disability 
beginning September 19, 2002 is denied.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


